Quillian, Chief Judge.
This appeal involves an action under the Georgia Industrial Loan Act (Ga. L. 1955, pp. 431, as amended). Error is enumerated on two grounds: 1) “The trial court erred in holding that the loan fee was calculated correctly by Appellee and therefore not in violation of the Georgia Industrial Loan Act”; 2) “The trial court erred in holding that Appellee proved that it was properly licensed.” Held:
The first ground is controlled adversely to appellant’s contentions by Lee v. Beneficial Finance Co. of Ga., 159 Ga. App. 205 (282 SE2d 770) while the second ground is controlled by Grier v. Employees Financial Services, 158 Ga. App. 813 (282 SE2d 342).

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.